DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manstrom et al (US 2014/0275892) (“Manstrom”) in view of Hammarstrom et al (US 6,142,958) (“Hammarstrom”) and further in view of Iwata et al (US 6,019,728) (“Iwata”) and further in view of Tenerz (US 2005/0011272) noted in Applicant IDS dated 2/09/2017.
Regarding Claim 8, while Manstrom teaches a catheter (Abstract, Fig. 7A, [0043] entire system delivered by catheter) comprising: 
an elongate shaft including a proximal portion and a distal portion, the elongate shaft having a shaft wall, the shaft wall having an outer surface and an inner surface, the shaft wall inner surface defining a guidewire lumen (Fig. 7A, distal sleeve 220 acts as elongate shaft with proximal and distal portion, shown to have a shaft wall with an inner surface defined for insertion of a guidewire 230 and an outer surface for sensor 240); 
a pressure sensor having a first end and a second end (Fig. 7A, [0047] a pressure sensor 240), the pressure sensor coupled to the shaft outer wall surface at a distal end of the 
Manstrom fails to teach the catheter comprising:
the pressure sensor coupled to at the first end such that the second end of the pressure sensor extending distally beyond a first end coupled portion is unsupported and does not contact the shaft wall and forms a first pocket between the pressure sensor and the shaft wall.
However Hammarstrom teaches a guidewire assembly (Abstract) comprising a pressure sensor having a first end and a second end, wherein the pressure sensor is coupled to the shaft wall outer surface at the distal end of the elongate shaft, such that the second end of the pressure sensor extends beyond shaft wall unsupported and forms a pocket between the pressure sensor and the shaft wall, (Fig. 2, pressure sensor 19 coupled to shaft wall outer surface),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the pressure sensor of Manstrom to monitor pressure over a pocket as taught by Hammarstrom instead of the self-contained structure of Manstrom as a simple substitution of one form of configuring a pressure sensor for responding to pressure in a catheter for another to obtain predictable results of accurately assessed pressure in the internal body environment. Furthermore, Manstrom teaches that the pressure sensor will be monitoring a change in a cavity due to flexing from pressure. One of ordinary skill in the art would recognize that the pocket in Fig. 2 of Hammarstrom can be considered the monitored cavity.
Yet their combined efforts fail to teach
an intermediate member having a first portion and a second portion, wherein the first portion is coupled to the shaft wall outer surface at a distal end of the elongate shaft such that the second portion is elevated above the shaft wall forming a second pocket between the second portion and the shaft wall; and 
the second portion of the intermediate member at the first end such that the second end of the pressure sensor extending distally beyond a distal end of the intermediate member.
However Iwata teaches a catheter-based pressure sensor system (Abstract) comprising:
an intermediate member having a first middle portion and a second end portion (Figs. 1 and 2, intermediate member / seat 5), wherein the first middle portion is coupled to the shaft wall of the elongate shaft (Fig. 2, partition 11) such that the second end portion is elevated above the shaft wall forming a pocket between the second end portion and the shaft wall (Fig. 1, the pocket over through hole 21 and above surface 27); and 
the pressure sensor coupled to the second end portion of the intermediate member (Fig. 1, sensor chip 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add an intermediate member of Iwata to the pressure sensor structure of Manstrom and Hammarstrom as this further distances the pressure sensor from a shaft wall. This prevents the pressure sensor from detecting movement of the shaft wall as it traverses the patient vasculature. Specifically, since the pressure sensor is further displaced from the shaft wall and no longer has any portion of the pressure sensor directly contacting the shaft wall, vibrations and pressure are further prevented from affecting the pressure sensor. Furthermore, one of ordinary skill in the art combining the teachings of Iwata with Manstrom and Hammarstrom would add an intermediate member and maintain that the second end of the pressure sensor extends distally beyond a distal end of the intermediate member as it did off the inner wall in Hammarstrom. 
Yet their combined efforts fail to teach the intermediate member having a hinge disposed between the first portion and the second portion such that the second portion is rotatable about an axis of rotation defined by the hinge, wherein the axis of rotation is transverse to a longitudinal axis of the intermediate member.

an intermediate member having a first portion and a second portion (Fig. 3, intermediate member/sensor chip 33 having a first portion/mounting portion 34 and a second portion/pressure sensitive portion 35), the intermediate member having a hinge disposed between the first portion and the second portion such that the second portion is rotatable about an axis of rotation defined by the hinge ([0018] “A recess 37, which is provided in the under side of the sensor chip 33, constitutes a border between the mounting portion 34 and the pressure sensitive portion 35… From the simplified picture shown in FIG. 3, it should therefore be clear that when the core wire 32 is bent, the thin portion acts as a hinge between the mounting portion 34 and the pressure sensitive portion 35.”), wherein the axis of rotation is transverse to a longitudinal axis of the intermediate member (Fig. 3, as the hinge rotates, the axis of rotation is transverse to the longitudinal axis of the intermediate member 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the intermediate member of Burkett and Itoigawa with a hinge as described above by Tenerz as this reduces any inaccuracies in the sensor element from bending artefact (Tenerz: [0016]).
Regarding Claim 9, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 8, and Tenerz further teaches wherein the second portion of the intermediate member is rotated about the axis of rotation by bending forces from the shaft wall (Fig. 3) which are a result from when the elongate shaft is tracked to a treatment site within a vasculature (Examiner considers the purpose of movement intended use).
Regarding Claim 10, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 8, and Tenerz further teaches wherein the second portion of the intermediate member is sufficiently rigid to maintain the sensor in a substantially straight configuration relative to the elongate shaft when the shaft wall bends away from the intermediate member as a result of bending forces (Fig. 3, shows second portion rotating, while ensuring that the sensor 36 is in a 
Regarding Claim 11, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 8, and Tenerz further teaches wherein the axis of rotation is substantially perpendicular to the longitudinal axis (Fig. 3, axis of rotation exhibited by hinge is substantially perpendicular to the longitudinal axis of the intermediate member).
Regarding Claim 12, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 8, and Tenerz further teaches catheter of claim 8, wherein the hinge is disposed on at least one of a first and second surface of the intermediate member (Fig. 3, hinge disposed on a first surface of the intermediate member above the recess 37).
Regarding Claim 29, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 8, wherein the pocket between the pressure sensor and the shaft wall is formed such that the pressure sensor is surrounded by blood when inserted into vasculature (See Claim 8 Rejection, a pressure sensor within an inserted guidewire of Manstrom would be surrounded by blood).
Regarding Claim 30, Manstrom, Hammarstrom, Iwata, and Tenerz catheter of claim 8, and Iwata further teaches wherein the intermediate member is configured to prevent the pressure sensor from contacting the shaft wall when the shaft wall bends towards the pressure sensor as a result of bending forces resulting from when the elongate shaft is tracked to a treatment site within a vasculature (See Claim 8 Rejection, the intermediate member is configured to prevent the pressure sensing component from contacting the shaft wall by creating a pocket between the pressure sensor and the shaft wall).  

Regarding Claim 22, while Manstrom teaches a catheter (Abstract, Fig. 7A, [0043] entire system delivered by catheter) comprising: 
an elongate shaft including a proximal portion and a distal portion, the elongate shaft having a shaft wall, the shaft wall having an outer surface and an inner surface, the shaft wall inner surface defining a guidewire lumen (Fig. 7A, distal sleeve 220 acts as elongate shaft with proximal and distal portion, shown to have a shaft wall with an inner surface defined for insertion of a guidewire 230 and an outer surface for sensor 240); 
a pressure sensor having a first side and a second side opposite the first side (Fig. 7A, [0047] a pressure sensor 240), the pressure sensor coupled to the shaft outer wall surface at the first side (Fig. 7A), 
Manstrom fails to teach the catheter comprising the pressure sensor being coupled to the shaft wall by a first side opposite the second side.
However Hammarstrom teaches a guidewire assembly (Abstract) comprising the pressure sensor being coupled to a the shaft wall by a first side opposite the second side (Fig. 2, pressure sensor 19 coupled to shaft wall outer surface on one end and not the other),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the pressure sensor of Manstrom to monitor pressure over a pocket as taught by Hammarstrom instead of the self-contained structure of Manstrom as a simple substitution of one form of configuring a pressure sensor for responding to pressure in a catheter for another to obtain predictable results of accurately assessed pressure in the internal body environment. Furthermore, Manstrom teaches that the pressure sensor will be monitoring a change in a cavity due to flexing from pressure. One of ordinary skill in the art would recognize that the pocket in Fig. 2 of Hammarstrom can be considered the monitored cavity.
Yet their combined efforts fail to teach

sensor wires having a first end coupled to the intermediate member and a second end coupled to the pressure sensor; and 
communication wires coupled to the intermediate member and extending through the elongate shaft.
However Iwata teaches a catheter-based pressure sensor system (Abstract) comprising:
an intermediate member having a first middle portion and a second end portion (Figs. 1 and 2, intermediate member / seat 5), wherein the first middle portion is coupled to the shaft wall of the elongate shaft (Fig. 2, partition 11), the pressure sensor coupled to the second end portion of the intermediate member (Fig. 1, sensor chip 6);
sensor wires having a first end coupled to the intermediate member and a second end coupled to the pressure sensor (Fig. 1, sensor wires / bonding wire 25 having a first end coupled to the intermediate member / seat 5 and a second end coupled to the pressure sensor / sensor chip 6); and
communication wires coupled to the intermediate member and extending through the elongate shaft (Fig. 1, communication wires / signal cable 7 coupled to the intermediate member / seat 5 and extending through the elongate shaft of catheter tube 2 shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add an intermediate member of Iwata to the pressure sensor structure of Manstrom and Hammarstrom as this further distances the pressure sensor from a shaft wall. This prevents the pressure sensor from detecting movement of the shaft wall as it traverses the patient vasculature. Specifically, since the pressure sensor is further displaced from the shaft wall and no longer has any portion of the pressure sensor directly contacting the shaft wall, vibrations and pressure are further prevented from affecting the pressure sensor. Furthermore, the communication scheme of sensors wires and communication wires of Iwata 
Yet their combined efforts fail to teach the intermediate member having a hinge disposed between the first portion and the second portion such that the second portion is rotatable about an axis of rotation defined by the hinge, wherein the axis of rotation is transverse to a longitudinal axis of the intermediate member.
However Tenerz teaches an intravascular sensing assembly (Abstract), wherein:
an intermediate member having a first portion and a second portion (Fig. 3, intermediate member/sensor chip 33 having a first portion/mounting portion 34 and a second portion/pressure sensitive portion 35), the intermediate member having a hinge disposed between the first portion and the second portion such that the second portion is rotatable about an axis of rotation defined by the hinge ([0018] “A recess 37, which is provided in the under side of the sensor chip 33, constitutes a border between the mounting portion 34 and the pressure sensitive portion 35… From the simplified picture shown in FIG. 3, it should therefore be clear that when the core wire 32 is bent, the thin portion acts as a hinge between the mounting portion 34 and the pressure sensitive portion 35.”), wherein the axis of rotation is transverse to a longitudinal axis of the intermediate member (Fig. 3, as the hinge rotates, the axis of rotation is transverse to the longitudinal axis of the intermediate member 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the intermediate member of Burkett and Itoigawa with a hinge as described above by Tenerz as this reduces any inaccuracies in the sensor element from bending artefact (Tenerz: [0016]).
Regarding Claim 23, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 22, and Tenerz further teaches wherein the second portion of the intermediate member is rotated about the axis of rotation by bending forces from the shaft wall (Fig. 3) which are a result 
Regarding Claim 24, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 22, and Tenerz further teaches wherein the second portion of the intermediate member is sufficiently rigid to maintain the sensor in a substantially straight configuration relative to the shaft when the shaft wall bends away from the intermediate member as a result of bending forces (Fig. 3, shows second portion rotating, while ensuring that the sensor 36 is in a substantially straight configuration relative to the shaft when the shaft wall bends away from the intermediate member as a result of bending forces) which are a result from when the elongate shaft is tracked to a treatment site within a vasculature (Examiner considers the purpose of movement intended use).
Regarding Claim 25, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 22, and Tenerz further teaches wherein the axis of rotation is substantially perpendicular to the longitudinal axis (See Claim 22 Rejection, Fig. 3, axis of rotation exhibited by hinge is substantially perpendicular to the longitudinal axis of the intermediate member).
Regarding Claim 26, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 22, and Tenerz further teaches catheter of claim 22, wherein the hinge is disposed on at least one of a first and second surface of the intermediate member (See Claim 22 Rejection, Fig. 3, hinge disposed on a first surface of the intermediate member above the recess 37).
Regarding Claim 27, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 26, and Hammarstrom further teaches wherein the sensor has one portion coupled to a first surface of the supporting component such that another portion of the sensor defines a pocket between the sensor and the shaft wall (See Claim 22 Rejection, Fig. 2).
Regarding Claim 28, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 22, and Iwata further teaches wherein the first end of the sensor wires are coupled to the intermediate member at an electrical interface at an intermediate member first end and the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the intermediate member of Iwata to communicate data with the configuration taught by Iwata as the application of a known technique for communication data from a sensor on intermediate member through a catheter shaft to the known catheter-based sensor system of Manstrom, Hammarstrom, Iwata, and Tenerz ready for improvement to yield predictable results of consistently transmitted pressure data.
Regarding Claim 31, Manstrom, Hammarstrom, Iwata, and Tenerz teach the catheter of claim 22, and Iwata further teaches wherein the intermediate member is configured to prevent the pressure sensor from contacting the shaft wall when the shaft wall bends towards the pressure sensor as a result of bending forces resulting from when the elongate shaft is tracked to a treatment site within a vasculature (See Claim 22 Rejection, Fig. 1, seat 5 keeps sensor chip 6 apart from catheter walls as the catheter traverses the vasculature. Thus, the intermediate member is configured to prevent the pressure sensing component from contacting the shaft wall).  



Response to Arguments
Applicant’s amendments and arguments filed 11/10/2020 with respect to the 35 USC 103 rejection of Claims 8 and 22 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Manstrom, Hammarstrom, Iwata, and Tenerz. Consequently, the dependent claims of 9-12 and 29 remain rejected in view of their dependency on Claim 8 and the dependent claims of 23-28 remain rejected in view of their dependency on Claim 22.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793